 1                                                                   The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      THE COMPHY CO.,
10                                                             No. 2:18-cv-01460-RSM
                                 Plaintiff,
11                                                             NOTICE OF SETTLEMENT AND
               v.                                              STIPULATED MOTION AND ORDER
12                                                             TO STAY
      AMAZON.COM, INC.,
13
                                 Defendant.
14

15

16

17             Plaintiff The Comphy Co. (“Comphy”) and Defendant Amazon.com, Inc. (“Amazon)
18    jointly present the following stipulation and request that the Court enter the proposed subjoined
19    order:
20                                             STIPULATION
21             1.    After diligent negotiations, the parties have reached a tentative agreement on
22    multiple settlement terms and are in the process of preparing a written settlement agreement.
23             2.    The parties request that the Court strike all remaining deadlines and stay this
24    matter for 30 days to permit the parties to effectuate certain portions of the settlement
25    agreement.
26             3.    At the conclusion of the stay, the parties will file a joint status report or
27    stipulated motion to dismiss.
     NOTICE OF SETTLEMENT AND STIPULATED MOTION
     AND ORDER TO STAY                                                              Davis Wright Tremaine LLP
                                                                                             L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 1                                                       920 Fifth Avenue, Suite 3300
                                                                                         Seattle, WA 98104-1610
                                                                                  206.622.3150 main · 206.757.7700 fax
 1    DATED this 10th day of May, 2019.

 2                                        DAVIS WRIGHT TREMAINE LLP

 3
                                          By /s/ Zana Z. Bugaighis
 4                                           Bonnie E. MacNaughton, WSBA #36110
                                             Zana Z. Bugaighis, WSBA #43614
 5                                           James Harlan Corning, WSBA #45177
                                             920 Fifth Avenue, Suite 3300
 6                                           Seattle, Washington 98104-1610
 7                                           Telephone: (206) 622-3150
                                             Fax: (206) 757-7700
 8                                           E-mail: bonniemacnaughton@dwt.com
                                                       zanabugaighis@dwt.com
 9                                                     jamescorning@dwt.com
10                                           Joseph C. Gratz (pro hac vice)
11                                           Vera Ranieri (pro hac vice)
                                             DURIE TANGRI LLP
12                                           217 Leidesdorff Street
                                             San Francisco, California 94111
13                                           Telephone: (415) 362-6666
                                             Fax: (415) 236-6300
14                                           E-mail:    jgratz@durietangri.com
15                                                      vranieri@durietangri.com

16                                           Attorneys for Defendant Amazon.com, Inc.

17
                                          – and –
18

19                                        BROWNLIE WOLF & LEE, LLP
20
                                          By: /s/ Mark J. Lee
21                                             Mark J. Lee, WSBA #19339
                                               Haylee J. Hurst, WSBA #51406
22                                             230 E. Champion Street
                                               Bellingham, Washington 98225
23                                             Telephone: (360) 676-0306
                                               Fax: (360) 676-8058
24                                             E-mail: mark@bellinghamlegal.com
                                                         haylee@bellinghamlegal.com
25

26

27
     NOTICE OF SETTLEMENT AND STIPULATED MOTION
     AND ORDER TO STAY                                              Davis Wright Tremaine LLP
                                                                             L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 2                                       920 Fifth Avenue, Suite 3300
                                                                         Seattle, WA 98104-1610
                                                                  206.622.3150 main · 206.757.7700 fax
                                                Steven P. Fallon (pro hac vice)
 1                                              Allyson M. Martin (pro hac vice)
 2                                              GREER BURNS & CRAIN LTD
                                                300 S. Wacker Drive, Suite 2500
 3                                              Chicago, Illinois 60606
                                                Telephone: (312) 360-0080
 4                                              Fax: (312) 360-9315
                                                E-mail: sfallon@gbc.law
 5                                                       amartin@gbc.law
 6
                                                Attorneys for Plaintiff The Comphy Co.
 7
                                             *Signature authorized by email on May 10, 2019
 8

 9
                                             ORDER
10
            IT IS SO ORDERED.
11
            DATED THIS 13 day of May 2019.
12

13

14
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27
     NOTICE OF SETTLEMENT AND STIPULATED MOTION
     AND ORDER TO STAY                                                 Davis Wright Tremaine LLP
                                                                                L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 3                                          920 Fifth Avenue, Suite 3300
                                                                            Seattle, WA 98104-1610
                                                                     206.622.3150 main · 206.757.7700 fax
